Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the Non-Final Office action based on 17/510459 which is a continuation of allowed 16/671242 which is a continuation of abandoned 15693903 which is a continuation of abandoned 15/144172 which is a continuation of abandoned 14874702 application which is a continuation of abandoned 14/277359 application, the instant case claims filed on 10/26/2021.  
Claims1-8, 10, & 12 have been cancelled.
Claims 9, 11, & 13 are pending and have been fully considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, & 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11187709. Although the claims at issue are not identical, they are not patentably distinct from each other because both include a composition for releasing vitamin D from it’s binding protein comprising a hydrogen carbonate salt, a reducing agent, a carbonate ester, and an alkalizing agent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 9, 11, & 13 are rejected under 35 U.S.C. 103(a) as being obvious over FRIEDMANN in Structural Proteins of Polyoma Virus: Proteolytic Degradation of Virion Proteins by Exogenous and by Virion Associated Proteases (as cited on IDS of parent case dated 11/01/2019) in view of KOBAYASHI in US 20120014893.

With respect to Claims 9 & 11, FRIEDMANN et al. teach of a reagent composition that contains 0.2 M Na2C03-NaHCO3 and carbonate, Tris, and TD buffer which is a salt mixed with Tris buffer (reads on instant claim language of one or more carbonate esters(s) and a carbonate salt), at a pH 10.6(alkalized, since the pH in alkaline), in the presence of 10 mM DTT (dithiothreitol) which falls into the claimed range for concentration of reducing agent(Figure 2 description, g)) and also teach of using carbonate buffers(Page 520, column 1, paragraph 1), and of more sources of carbonate ions(for instance carbonate, Tris, and other buffers). FRIEDMANN et al. teach of multiple sources of the ions, but if this is unclear to one of ordinary skill in the art, particularly the carbonate ester, KOBAYASHI et al. is used to remedy this. 
	KOBAYASHI et al. teach of pharmaceutical compositions(abstract), and particularly of a composition which uses to solubilize vitamin D using ethylene carbonate (a cyclic carbonate ester) and propylene carbonate (as would be done with the instantly claimed composition) (paragraph 0021). It would have been obvious to one of ordinary skill in the art to use to use the solvent of KOBAYASHI due to the stabilizing feature this type of solvent is known to add to stabilize the composition in FRIEDMAN. (KOBAYASHI, paragraph 0021-0024).

With respect to Claim 13, FRIEDMANN et al. teach of using serum (Page 520, column 2, materials and method section), and of using a sodium salt hydroxide (paragraph 0021). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained fro the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797